UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
E. ARMATA, INC., FOODNATION, INC. and
G AND P WAREHOUSE INTERNATIONAL
LLC t/a FOODNATION PRODUCE DISTRIBUTORS,

                                   Plaintiffs,
                                                                      JUDGMENT
                                                                      18-CV-6573 (DLI)
                 -against-
SHOKON INC., BIG B FOODS INC., BIG B
FOODS RETAIL INC., JASKAWAL SINGH
and SHINEY EAPEN a/k/a SHINEY
DANIEL,

                                    Defendants.
----------------------------------------------------------- X
        An Order of Honorable Dora L. Irizarry, United States District Judge, having been filed

on September 27, 2019, adopting the Report and Recommendation of Magistrate Judge Roanne

L. Mann, dated August 30, 2019, denying plaintiffs’ motion for default judgment; and dismissing

the complaint for failure to state a claim as to the federal claims; and declining to exercise

supplemental jurisdiction over the state law claims for the reasons stated in the thorough and

well reasoned R&R; it is

        ORDERED and ADJUDGED that plaintiffs’ motion for default judgment is denied; that

the complaint is dismissed for failure to state a claim as to the federal claims; and that the Court

declines to exercise supplemental jurisdiction over the state law claims for the reasons stated in

the thorough and well reasoned R&R.

Dated: Brooklyn, NY                                                   Douglas C. Palmer
       September 30, 2019                                             Clerk of Court

                                                                By:   /s/Jalitza Poveda
                                                                      Deputy Clerk
